DETAILED ACTION
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.            This Non-Final office action is in response to application 16/424,736, application filed on 05/29/2019.  
3.	Claims 1-7 are currently pending in this application. 

Priority
4.            Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
5.            The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.          Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by LIN (US PG Pub No. 2018/0208069).

7.          With respect to claim 1, LIN teaches:
(see battery container(s), as shown in Figure 3, deployed at battery exchange stations, Abstract), comprising:
a container body that defines a receiving space adapted for receiving the battery (see container for receiving battery, fit for recharging a battery, paragraph [0007]), and 
an opening being in spatial communication with said receiving space (see opening of battery container, Figure 3);
a cover that is connected to said container body and that is pivotable between a shut position (see cover of battery container attached to container, shown in Figure 3), 
where said cover blocks said opening, and an opened position (see cover blocking entrance to battery container when closed, which blocks open position, Figure 3), 
where said cover unblocks said opening such that insertion of the battery into said receiving space via said opening is permitted (inserting battery when container door is open, Figure 3); and
a resilient member that is disposed for biasing said cover towards the shut position (closing lever/hinge for door to close door to container, see Figure 3).

8.          With respect to claim 2, LIN teaches:
said container body includes a rear wall and a surrounding wall extending forwards from said rear wall, said rear wall and said surrounding wall cooperatively defining said (see rear wall of container, Figure 3); and
said cover includes a cover body, a hinge connected to said surrounding wall of said container body (see body of door/cover, Figure 3), and 
a connecting portion interconnecting said cover body and said hinge (see cover/door and hinge that connects door to container, Figure 3), 
said cover body and said connecting portion pivoting about said hinge when said cover is moving between said shut and open positions (see hinge and cover and door/cover moving when hinge is activated/utilized, Figure 3), 
said cover body blocking said opening when said cover is at the shut position (see cover/door to shut opening, blocking opening for battery, Figure 3).

9.          With respect to claim 3, LIN teaches:
a first attracting member disposed on an end of said cover body of said cover which is distal to said connecting portion, and a second attracting member disposed on an outer surface of said surrounding wall of said container body, said first and second attracting members being mutually attracted when said cover is at the shut position (see cover/door in shut position, engaged to close, Figure 3).

10.          With respect to claim 4, LIN teaches:
wherein said first and second attracting members are magnets (see paragraphs [008-0010], [0017-0021], [0029-0035]).

LIN teaches:
said cover is pivoted inwards into said receiving space when said cover is moved from the shut position to the opened position (see cover/door inwards, cover moved to shut position, Figure 3); and
said battery container further includes a stopping member mounted to said surrounding wall of said container body, and abutting against said connecting portion of said cover when said cover is at said open position to limit the pivot action of said cover, said resilient member having two ends respectively abutting against said connecting portion of said cover and said stopping member (see paragraphs [008-0010], [0017-0021], [0029-0035]).

12.          With respect to claim 6, LIN teaches:
wherein said stopping member is a sheet metal member (see paragraphs [0008-0010], [0017-0021], [0029-0035]).

13.          With respect to claim 7, LIN teaches:
a locking mechanism mounted on said surrounding wall of said container body and proximal to said opening, said locking mechanism being operable to extend into said receiving space to lock the battery inside said battery container during a charging process, and to be withdrawn from said receiving space to release the battery when the charging process is finished so that the battery is permitted to be extracted from said receiving space (see paragraphs [008-0010], [0017-0021], [0029-0035]).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUCHIN PARIHAR/
Primary Examiner, Art Unit 2851